A decree of partition was made accordingly, followed by an order of sale.
Upon the return of the sale for confirmation and a distribution of the proceeds, the question' was raised whether James Marion, the husband of Ann Marion, had any interest under Section 5 of Chapter 550, Volume 14, Laws of Delaware, as amended by Chapter 203, Volume 22, Laws of Delaware (Rev. Code of 1915, §3267). The decree of Chancellor upon this point was as follows:
“And it appearing from the petition filed in this cause that Ann Marion survived the testator, James Davis, and afterwards died during the lifetime of Mary A. Davis, the life tenant, without having had any issue, and that the said Ann Marion was not actually seised in her lifetime of any of the lands and premises described in said petition, and the parties having been heard by their solicitors, it is adjudged and decreed by the Chancellor that James Marion, the surviving, husband of the said Ann Marion, has no interest in the said lands and premises, or the proceeds of the sale thereof; and that the decree for partition in this cause be and it is hereby amended in accordance herewith.”